     THOMAS A. JOHNSON, #119203
 1
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3   Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10                                              )   Case No.: 2:18-cr-00141-MCE
     UNITED STATES OF AMERICA,                  )
11                                              )
                  Plaintiff,                    )   STIPULATION AND ORDER TO
12                                              )   CONTINUE STATUS CONFERENCE
          vs.                                   )
13                                              )   Date:    January 10, 2019
     BRIAN FORMICONI,
                                                )   Time:    10:00 a.m.
14                Defendant                     )   Judge:   Hon. Morrison C. England, Jr.
                                                )
15
16
17                                          STIPULATION
18         The United States of America through its undersigned counsel, Roger Yang and
19   Audrey Hemesath, Assistant United States Attorneys, together with Thomas A. Johnson,
20   counsel for defendant, Brian Formiconi, hereby stipulate the following:
21      1. By previous order, this matter was set for Status Conference on January 10, 2019.
22      2. By this stipulation, defendant now moves to continue the Status Conference to
23         March 14, 2019, at 10:00 a.m. and to exclude time between January 10, 2019, and
24         March 14, 2019, under the Local Code T-4 (to allow defense counsel time to
25         prepare).
26      3. The parties agree and stipulate, and request the Court find the following:
27
28



                           STIPULATION AND ORDER                    -1-
 1         a. A continuance is requested because counsel for the defendant needs additional
 2            time to review the discovery, conduct investigation, and discuss a potential
 3            resolution.
 4         b. Counsel for defendant believes the failure to grant a continuance in this case
 5            would deny defense counsel reasonable time necessary for effective
 6            preparation, taking into account the exercise of due diligence.
 7         c. The Government does not object to the continuance.
 8         d. Based on the above-stated findings, the ends of justice served by granting the
 9            requested continuance outweigh the best interests of the public and the
10            defendants in a speedy trial within the original date prescribed by the Speedy
11            Trial Act.
12         e. For the purpose of computing time under the Speedy Trial Act, 18 United
13            States Code Section 3161(h)(7)(A) within which trial must commence, the
14            time period of January 10, 2019, to March 14, 2019, inclusive, is deemed
15            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
16            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
17            granted by the Court at defendant’s request on the basis of the Court’s finding
18            that the ends of justice served by taking such action outweigh the best interest
19            of the public and the defendant in a speedy trial.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                            STIPULATION AND ORDER                   -2-
 1      4. Nothing in this stipulation and order shall preclude a finding that other provisions
 2         of the Speedy Trial Act dictate that additional time periods are excludable from
 3         the period within which a trial must commence.
 4
 5   IT IS SO STIPULATED.
 6
     DATE: January 7, 2019
 7                                                    /s/ Thomas A. Johnson
                                                      THOMAS A. JOHNSON
 8                                                    Attorney for Brian Formiconi
 9
     DATED: January 7, 2019
10
                                                      /s/ Roger Yang
11                                                    ROGER YANG
                                                      Assistant U.S. Attorney
12
                                             ORDER
13
           IT IS SO ORDERED.
14
     Dated: January 9, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           STIPULATION AND ORDER                     -3-
